—Appeal from a judgment of the Supreme Court (Demarest, J.), entered March 11, 1999 in St. Lawrence County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule that prohibits inmates from using controlled substances after two EMIT tests performed on petitioner’s urine sample yielded positive results for the presence of cannabinoids. The determination of guilt was upheld on administrative appeal and petitioner commenced this CPLR article 78 proceeding alleging various procedural challenges, which Supreme Court dismissed on the merits.
We affirm. Contrary to petitioner’s argument, the Hearing Officer properly denied petitioner’s request that his treating physician be called as a witness at the hearing to testify as to whether his prescription medication could cause a false positive urinalysis. As the memorandum submitted by a facility nurse compared petitioner’s medical chart with the SYVA cross reactivity manual and failed to find evidence supporting petitioner’s arguments (cf., Matter of Lopez v Goord, 242 AD2d 816), the Hearing Officer properly rejected as, inter alla, redundant petitioner’s request for his medical records and doctor’s testimony (see, Matter of Watson v Goord, 265 AD2d 700). Petitioner’s remaining contentions have either been waived or found to be lacking in merit.
Cardona, P. J., Crew III, Peters, Spain and Graffeo, JJ., concur. Ordered that the judgment is affirmed, without costs.